Lyon, J.
Under sec. 2879, R. S., the circuit court may, in its discretion, hear a motion for a new trial for alleged newly discovered evidence, without a bill of exceptions, if it has present for reference the judge’s minutes or a transcribed copy of the phonographic reporter’s minutes in the case. Before that provision was enacted it was necessary, on such a motion, to settle a case containing the testimony, unless the other party waived it. Jones v. Evans, 28 Wis. 168; Carroll v. More, 30 Wis. 574. But, on appeal to this court from the order determining the motion, sec. 2879 provides that a bill of exceptions must be settled. Without it *513this court cannot know what testimony was given on the trial, and without such knowledge we cannot say that the trial court abused its discretion, either in granting or refusing a new trial. The trial court may well be permitted to decide the motion with only the minutes of the judge or reporter before it, because errors or omissions therein may be supplied from the judge’s, recollection of the testimony. They are mere memoranda to refresh his memory. They do not import verity. Ho court can intelligently determine the merits of a motion for a new trial for newly discovered evidence without knowing what testimony was given on the trial, and this court can only obtain that knowledge by having before it a bill of exceptions, duly settled and signed, containing the testimony. Hence the mandate of the statute that ill such a case a bill of exceptions must be settled.
It is believed that this court has never reversed the ruling of a trial court on such a motion, unless the testimony given on the trial was regularly preserved in a case or bill of exceptions. If it has, it was done inadvertently, and the error should not be repeated.
Hot having the testimony before us, it is impossible intelligently to determine the significance of the alleged newly discovered evidence, or its probable effect on another trial. Were we to attempt this, our conclusions would be mere conjecture, and none the less so because much of the newly discovered evidence consists of admissions alleged to .have been made by the plaintiff after the trial, against his right of action. Because we cannot say, from this record, that the refusal of the circuit court to grant a new trial was an abuse of its discretion in that behalf, we cannot disturb the order appealed from.
By the Court.— Order affirmed.